PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ADP, LLC
Application No. 16/383,984
Filed: 15 Apr 2019
For: CREDIT ELIGIBILITY PREDICTOR


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed February 4, 2022, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

This application was held abandoned for failure to respond in a timely manner to the non-final Office action, mailed May 27, 2021, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed December 9, 2021, erroneously states that no reply to the May 27, 2021 non-final Office action was received in the Office. 

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a request for reconsideration/amendment in response to the May 27, 2021 non-final Office action was timely filed via EFS-Web on August 9, 2021. The petition includes a copy of an Electronic Acknowledgement Receipt, dated August 9, 2021, which establishes applicant filed a 14 page document titled, “ADP20180040US01_ReconsiderationRequest_OA1_108325-APP.TEXT.docx” on August 9, 2021. A copy of the document was submitted with the petition. However, the document listed in the Electronic Filing Receipt was not visible in the image file wrapper for the application.

Per MPEP 502.05 I C Electronic Acknowledgement Receipt and Date Of Receipt

The Electronic Acknowledgement Receipt establishes the date of receipt by the USPTO of documents submitted via EFS-Web. The electronic documents are itemized in the Electronic Acknowledgement Receipt, which will contain a full listing of the documents submitted to the USPTO as described by the user during the submission process, including the count of pages and/or byte sizes for each document. Thus, the Electronic Acknowledgement Receipt is the electronic equivalent of the postcard receipt described in MPEP § 503. …

The undersigned requested Scanning Customer Support at the USPTO search for the document listed in the Electronic Acknowledgement Receipt, which was filed in this application via EFS-Web on August 9, 2021. Scanning Customer Support was able to locate the request for reconsideration/amendment filed on August 9, 2021, and it is now visible in the image file wrapper for the application. 

As a proper reply to the May 27, 2021 non-final Office action was timely filed on August 9, 2021, the petition under 37 CFR 1.181 is granted, the holding of abandonment is withdrawn, and the December 9, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center GAU 3687 for the examiner of record’s consideration of the request for reconsideration/ amendment filed on August 9, 2021.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET